Name: 88/451/EEC: Council Decision of 30 June 1988 concerning the conclusion of the Agreement in form of agreed minutes relating to certain agricultural products negotiated between the European Economic Community and the Republic of Austria under Article XXVIII of the GATT
 Type: Decision
 Subject Matter: European construction;  foodstuff;  Europe;  international trade
 Date Published: 1988-08-13

 Avis juridique important|31988D045188/451/EEC: Council Decision of 30 June 1988 concerning the conclusion of the Agreement in form of agreed minutes relating to certain agricultural products negotiated between the European Economic Community and the Republic of Austria under Article XXVIII of the GATT Official Journal L 224 , 13/08/1988 P. 0001COUNCIL DECISIONof 30 June 1988concerning the conclusion of the Agreement in form of agreed minutes relating to certain agricultural products negotiated between the European Economic Community and the Republic of Austria under Article XXVIII of the GATT(88/451/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof,Having regard to the proposal from the Commission,Whereas the Republic of Austria, pursuant to Article XXVIII of the General Agreement on Tariffs and Trade (GATT), has made known its intention of modifying or withdrawing tariff concessions for certain agricultural products for which the Community is Austria's main supplier;Whereas the Commission has conducted negotiations with the Republic of Austria under Article XXVIII of the GATT and whereas a satisfactory Agreement with Austria has been reached; whereas that Agreement should therefore be approved,HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of agreed minutes relating to certain agricultural products negotiated between the European Economic Community and the Republic of Austria under Article XXVIII of the GATT is hereby approved on behalf of the Community.The text of the Agreement is attached to this Decision. Article 2 The President of the Council is hereby authorized to designate the person empowered to sign the Agreement in order to bind the Community. Done at Luxembourg, 30 June 1988.For the Council The President Ch. SCHWARZ-SCHILLING